Title: To George Washington from Jonathan Trumbull, Sr., 13 January 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon 13th Janry 1781
                        
                        I have the Honor to acknowlege the Receipt of your Excellency’s Favor of the 20th of Decemr inclosing the
                            Return of the Connecticut Line of Soldiers engaged to serve during the War—I have also received that ⅌ Genl
                            Knox—& with extream Regret I observed its Subject—The Consideration of the last Letter will be taken up with much
                            Attention—& I hope Measures will be adopted, to give full satisfaction to the Connecticut Line of the Army & by that
                            Means prevent so unhappy an Event as has been already experienced again takg Place or receiving any Extension in our Line.
                        I now inclose a Resolution of Congress respectg the Garrison at Wioming—I have not a Doubt but Your
                            Excellency is fully sensible of the Importance of that Post, not only for the Protection of the Inhabitants in its
                            Vicinity but as a Barrier to the Frontier in General—and hope you will furnish a Garrison for the same as soon as you may
                            deem convenient agreable to the Terms of the Resolution.I am with much Regard & Esteem Your Excellencys most
                            assurd & Obedt Servant
                        
                            Jonth; Trumbull
                        
                    